In connection with his motion for rehearing appellant presents a further motion requesting that the clerk of this Court be directed to return to the clerk of the court below certain original bills of exception which are attached to the statement of facts on file herein. Also, the Court is requested to direct the clerk of the court below to prepare a supplemental transcript in order that said bills of exception may be brought before this Court in the manner prescribed by law.
Upon original submission appellant sought a reversal of the judgment solely on the ground that the complaint and information failed to allege that the commissioners' court met and canvassed the returns of the local option election held in Cherokee County on the 4th day of June, 1904. This question was given careful consideration by the Court and the conclusion reached that the pleadings were sufficient.
The motion for rehearing is based solely on the ground (and we quote from the motion) that the "judgment is contrary to the settled rule of law governing pleadings, and informations and complaints." It is not averred in the motion that the bills of exception appellant is seeking to have returned to the clerk below for the purpose heretofore mentioned reflect reversible error. In short, the only ground for reversal originally relied upon and now reiterated in the motion for rehearing is that the State's pleadings are insufficient. In Cooper v. State,265 S.W. 894, we said:
"The State has filed a motion for rehearing, the only ground for which is stated to be 'because the judgment of reversal is contrary to the law and the evidence.' This is entirely too general to challenge the consideration of the Court. The motion should be based on some specific ground pointed out in the motion. Jordan v. State, 64 Tex.Crim. Rep.,141 S.W. 792."
If the bills of exception were properly before this Court the motion for rehearing is not sufficient to require their consideration. Hence to grant appellant's request would serve no good purpose, as the motion directs our attention solely to the question of the sufficiency of the pleadings. It follows that the request accompanying the motion for rehearing is denied. *Page 408 
We adhere to the conclusion expressed in the original opinion that the complaint and information are sufficient.
The same question here relied on was again considered and discussed at some length in Wilcoxson v. State, No. 19614, opinion April 6th, 1938 [page 588 of this volume], and decided against appellant's contention.
The motion for rehearing is overruled.